Name: Council Regulation (EEC) No 3443/87, of 19 October 1987, concerning the conclusion of an Agreement in the form of an Exchange of Letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and concerning the application in the Community of Decision No 1/87 of the EEC-Switzerland Joint Committee on Community transit amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and the Appendices thereto
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  international affairs;  Europe
 Date Published: nan

 23.11.1987 EN Official Journal of the European Communities L 332/108 COUNCIL REGULATION (EEC) No 3443/87 of 19 October 1987 concerning the conclusion of an Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and concerning the application in the Community of Decision No 1 /87 of the EEC-Switzerland Joint Committee on Community transit amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit, and the Appendices thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit (1) signed on 23 November 1972 should be approved; whereas the proposed amendment is the subject of Recommendation No 1/87 of the EEC-Switzerland Joint Committee on Community transit; whereas that Recommendation provides for making such amendments to the Agreement as are made necessary by the introduction of the single administrative document; Whereas Article 16 of the said Agreement confers on the Joint Committee set up by the Agreement the power to adopt by Decision certain amendments to the Agreement and the Appendices thereto; Whereas the Joint Committee has decided to amend the Agreement of 23 November 1972 and the Appendices thereto in order, inter alia, to take account of the technical adjustments made to the rules on Community transit as a result of the introduction of the single administrative document, instituted in connection with the simplification of formalities in trade within the Community; Whereas the said amendments are the subject of Decision No 1/87 of the Joint Committee; whereas it is necessary to take the measures which the implementation of that Decision requires, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters on the amendment of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit is hereby approved on behalf of the Community. The text of the Agreement appears in Annex A. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 Decision No 1/87 of the EEC-Switzerland Joint Committee on Community transit amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit and the Appendices thereto shall be applicable in the Community. The text of the Decision appears in Annex B. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No L 294, 29. 12. 1972, p. 87.